DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is responsive to the response after final action filed on 08/01/2022.  As directed by the response: no amendment was made to the claims.  Thus, claims 1 – 11 are presently pending in this application.

Response to Arguments
Applicant’s arguments, see pages 2 – 3, filed 08/01/2022, with respect to claims 1 – 11 have been fully considered and are persuasive.  The rejection of claims 1 – 11 has been withdrawn. 

Double Patenting
All previous rejections have been overcome by the Terminal Disclaimer filed on 08/01/2022.

Allowable Subject Matter
Claims 1 – 11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior arts discovered during examination are: McWeeny (U.S. 2005/0272975), Wu (U.S. 2005/0060016), Bowe (U.S. 2002/0165484), Fuji (U.S. 2001/0034472), and Jackson (U.S. 5,628,775).
Regarding claim 1, cited prior arts do not teach that the first actuator being pivotable about a pivot axis oriented generally parallel to the longitudinal axis, a spur gear formation on the second shaft; and a rack responsive to the spur gear formation for translational movement in response to rotation of the spur gear formation, wherein a proximal end of the second puller member is anchored in the rack.
Regarding claim 7, cited prior arts do not teach that the first actuator being pivotable about a pivot axis generally parallel to the longitudinal axis, a spur gear formation on the second shaft; and a rack responsive to the spur gear formation for translational movement in response to rotation of the spur gear formation, wherein a proximal end of the second puller member is anchored in the rack.
Further, reasons for allowance in parent applications 13/327,448 and 14/819,353 are adopted as part of reasons for the indication of allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH T. BUI
Examiner
Art Unit 3783



/Anh Bui/               Examiner, Art Unit 3783                                                                                                                                                                                         
/NATHAN R PRICE/               Supervisory Patent Examiner, Art Unit 3783